1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on December 02, 2020.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1,3-22,26-32,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 31, the phrase “depending outwardly therefrom” is indefinite as it is vague as to what it refers to; what does it mean? The scope is vague from the language of the claim;
In claims 1,9,12,18,30-31, Claim recites a probe card; a probe is mounted on this probe card; a photodetector is secured to the same probe card; e.g. probe card is 12 on right side on wafer in fig. 7; In fig. 7, the photodetector is secured to another different probe card on the left side; it is not the same probe card; it is indefinite whether the probe card as claimed is the same or different probe card; a second different probe card in opposite direction must be required for the invention to work; the structure as claimed is indefinite thus the scope of the claim is vague;
Claims 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: photodetector on a separate second probe card different from the first probe card as explained above.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 30-31,34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35,38 of copending Application No. 16/164,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the conflicting claims. The conflicting claims set forth a probe; a light source; a photodetector and a processor which are already in the instant claims e.g. claims 30,34. A plurality of probes and detectors of claim 31 are in claim 38. The claims in instant application and in patent are directed to a test assembly. The scope of claims of an instant application encompasses the boundaries of the claims (patents claim). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent. Thus the subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent and the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30,32 are rejected under 35 U.S.C. 103 as being unpatentable over Gotthard et al. (2007/0220958) in view of Rothaug et al. (2005/0083038).
As to claim 30, Gotthard discloses a probing test device that includes a probe card e.g. 59; at least one test probe e.g. 58,68 mounted to the probe card, the test probe having a probe end e.g. 74 for positioning adjacent a sample e.g. 60 of a support e.g. 62 (use of the probe for the wafer with pad is considered an intended use); a light source 64 coupled to the test probe arranged to direct incident light toward the sample 60 on the support 62; and a photodetector 78; and the photodetector is spaced from the test probe and configured for reception of reflective light to output signals (fig. 2). Note that the light source 64 is coupled to the probe thru 59 which is broadly interpreted and shown in fig. 2. However, coupling the light source on or to the probe is known in the related art. Rothaug shows this well-known feature. Rothaug discloses a test probe e.g. 4 mounted to the probe card and a light source e.g. 2 mounted on or to the test probe (fig. 2). Depending on the applicability, an artisan can mount the light source adjacent to the sample or on or to the probe. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the device of Gotthard to couple the light source on or to the probe as taught by Rothaug to make the device compact.

As to claim 32, Gotthard in view of Rothaug discloses the test probe assembly wherein the light source is a fiber optic lead e.g. 2 operatively coupled to the at least one test probe (fig. 2 in Rothaug).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claims 1,3-22,26-29,31,34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	Applicant’s arguments with respect to claim(s) 30,32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858